DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election 	
 	Claims #11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

 	Claims #1-10 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on July 30, 2019 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Les Szivos, Registration #39,394, on March 10, 2021.

	(Claims 11-20: Cancelled)


Allowable Subject Matter
 	Claims #1-10 are allowed.

 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “utilizing a deposition process that is performed at a temperature of 400°C or less; and performing a laser anneal on the structure including the dielectric passivation layer to provide a laser annealed dielectric passivation layer, without negatively impacting the multilayered MTJ pillar” (claim 1).
		As to claim 1, Sharma (U.S. Patent Publication No. 2004/0266179 A1), hereafter “Sharma”, teaches an MTJ pillar 500 located on a surface of a conductive landing pad 306, and forming a dielectric passivation layer 506 on physically exposed surfaces of the structure.  See Sharma, FIGS. 5A-5C.  
While Sharma does not teach a top electrode located on the multilayered MTJ pillar, the formation of a top electrode on an MTJ structure is generally known in the art.  For example, Ying et al. (U.S. Patent Publication No. 2019/0393265 A1), hereafter “Ying”, teaches a top electrode 256 on an MTJ pillar 255.  See Ying, FIG. 15B.
Id. at ¶ [0036].  
 		While Sharma does not teach performing a laser anneal step, Chua et al. (U.S. Patent No. 6,121,130), as cited in the IDS and hereafter “Chua”, teaches performing a laser anneal/curing step on both SOG and spin-on-dielectric (SOD) material.  See Chua, col. 3 ll. 51-53.  However, it is unclear if a combination of Chua and Sharma would teach a laser anneal that would not negatively impact the multilayered MTJ pillar.
 	No other prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829